Bleckley, C. J
Though the testimony of medical experts showed that from the color of the child as compared with that of the mother and that of the accused, it was highly improbable that such off*528spring would result from the alleged intercourse, yet as the same testimony showed it was not impossible, and as the mother testified positively to the intercourse and the paternity, and the jury must have believed her in order to find the accused guilty of the offence of bastardy with which he stood charged, the verdict was warranted by the evidence, and the court committed no error in not granting a new trial. Judgment, affirmed.
January 15, 1890.
Indictment for bastardy, and conviction, before Judge Harris, at the March term, 1889, of Coweta superior court. The defendant excepted to the overruling of his motion for a new trial, the grounds of which were that the verdict was contrary to law and evidence.
P. F. Smith and G. A. Carter, for plaintiff in error.
T. A. Atkinson, solicitor-general, for the State.